DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2 “wherein the yellowness of the colored optical member is 10 or greater” has clarity issues.  It is unclear what units and/or scale “10” is referring to.  The specification paragraph [0044] gives an equation and otherwise defines what/how yellowness is determined.  The examiner suggests appending “wherein the yellowness, YI, is determined by YI=100(1.2985X−1.1335Z)/Y in an XYZ color system using a yellowness Y1 of zero as a reference” to claim 2.
Regarding claim 5 “wherein two or more of three or more lenses constituting the optical system are the coloring correction optical members” has clarity issues.  Particular “the coloring correction optical members” has antecedent issues.  Applicant has introduced a “coloring correction optical member” (singular) and further indicated that said coloring correction optical member is a lens.  It is unclear if there is one or two coloring correction optical member(s).   In light of figures 2, 5 & 10-11 this limitation is interpreted to mean one coloring correction optical member that comprises 2 or more lenses.  It remains unclear if applicant is further limiting the lens of the coloring correction optical member to be a cemented lens (see figures 2, 5 & 10-11) or if space can exist between them (assumed e.g. see colored optical member in figure 3).  For purposes of examination the examiner will use “wherein  member comprises two lenses.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Insofar as they are understood claims 1-2, 4, 7-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Searle et al. US Patent 3,679,297.
Regarding claim 1 Searle discloses a head-mounted (no patentable weight1) display (title e.g. figure 1) comprising: a display element (combination of elements 1, 2, 4, 5, 6, 7 & 10) configured to display an image (e.g. figure 5 flight vectors 8 & 9); a colored optical member disposed on a light path of imaging light emitted from the display element (e.g. filter 2), and having a yellowness of a predetermined value or greater (amount of “yellowness” is inherent physical property); and a coloring correction optical member (e.g. filter 1) configured to correct a degree of coloring in accordance with the yellowness of the colored optical member (inherent that the second filter would further alter the color of light). 
Regarding claim 2 Searle discloses the head-mounted display according claim 1, as set forth above.  Searle further discloses wherein the yellowness of the colored optical member (e.g. 2) is greater than zero (inherent given 2 is an orange filter, see column 1 lines 68-71, and orange is a combination of yellow and red).
Regarding claim 4 Searle discloses the head-mounted display according claim 1, as set forth above.  Searle further discloses wherein the colored optical member (e.g. 2) and the coloring correction optical member (e.g. 1) are lenses (broadly read they are lenses) constituting an optical system on the light path of the imaging light (see figure 1).
Regarding claim 7 Searle discloses the head-mounted display according claim 1, as set forth above.  Searle further discloses wherein the coloring correction optical member (e.g. 1) is configured to at least correct the degree of coloring within a range of an angle of view of 40 or less (implicit given the structure and intended use).
Regarding claim 8 Searle discloses the head-mounted display according claim 1, as set forth above.  Searle further discloses wherein in the coloring correction optical member (e.g. 1), the degree of coloring varies depending on the light path of the imaging light (inherent since it moves).
Regarding claim 10 Searle discloses the head-mounted display according claim 1, as set forth above.  Searle further discloses wherein the coloring correction optical member is a colored member colored in a complementary color to the colored optical member (blue-green and orange are complementary).
Regarding claim 11 Searle discloses the head-mounted display according claim 1, as set forth above.  Searle further discloses wherein the colored optical member (e.g. 2) and the coloring correction optical member (e.g. 1) constitute a turning optical system (see figure 1 showing a full reflection at 5 and a partial reflection at 10. Both turning the image).

Insofar as they are understood claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolum US Patent 3,736,050.  
Regarding claim 1 Bolum discloses a head-mounted (no patentable weight) display (abstract e.g. figure 1) comprising: a display element (e.g. CRT including 10-11 and 13) configured to display an image (axiomatic); a colored optical member (e.g. passive filter 15) disposed on a light path of imaging light emitted from the display element (see figure 1), and having a yellowness of a predetermined value or greater (see figure 2 green filter transmission characteristics in yellow, i.e. 565-590nm); and a coloring correction optical member (e.g. photoluminescent filter 14 and/or ND filter 16 with AR coating 17) configured to correct a degree of coloring in accordance with the yellowness of the colored optical member (see figure 2).
Regarding claim 2 Bolum discloses the head-mounted display according claim 1, as set forth above.  Bolum further discloses wherein the yellowness of the colored optical member (e.g. 15) is 10 or greater (see figure 2).
Regarding claim 4 Bolum discloses the head-mounted display according claim 1, as set forth above.  Bolum further discloses wherein the colored optical member (e.g. 15) and the coloring correction optical member (e.g. 14 and/or 16) are lenses (broadly read they are lenses) constituting an optical system on the light path of the imaging light (see figure 1).
Regarding claim 5 Bolum discloses the head-mounted display according claim 4, as set forth above.  Bolum further discloses wherein the coloring correction optical member (e.g. 14 and/or 16) comprises two lenses (broadly read they are lenses).
Regarding claim 6 Bolum discloses the head-mounted display according claim 1, as set forth above.  Bolum further discloses wherein the coloring correction optical member (e.g. 14 and/or 16) is a cover glass provided to the display element (implicit given 14’s proximity to the CRT in figure 1, column 3 lines 10-15 “filter device elements are shown in spaced parallel relationship for clarity of illustration, but it will be understood that the several elements are assembled in surface contacting relationship with the assembled filter positioned in closely adjacent relationship to the external surface of the CRT” and column 5 lines 42-46 “Although the several elements of the filter device are illustrated in FIG. 1 as being relatively separated, this separation is for illustrative clarity and the elements in the actual device were assembled in close contacting relationship.”)
Regarding claim 7 Bolum discloses the head-mounted display according claim 1, as set forth above.  Bolum further discloses wherein the coloring correction optical member (e.g. 14 and/or 16) is configured to at least correct the degree of coloring within a range of an angle of view of 40 or less (implicit given figure 1).
Regarding claim 9 Bolum discloses the head-mounted display according claim 1, as set forth above.  Bolum further discloses wherein the degree of coloring of the coloring correction optical member is defined in accordance with the yellowness of the colored optical member (see figure 2) and a light path length of the imaging light passing through the coloring correction optical member and the colored optical member (implicit since the CRT output would be substantially perpendicular to all elements in the filter section, i.e. all path lengths would be equal indicating uniform coloration).
Regarding claim 10 Bolum discloses the head-mounted display according claim 1, as set forth above.  Bolum further discloses wherein the coloring correction optical member (e.g. 14 and/or 16) is a colored member colored in a complementary color to the colored optical member (see figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Searle et al. US Patent 3,679,297.
Regarding claim 3 Searle discloses the head-mounted display according claim 1, as set forth above.  Searly is silent as to the refractive indices, specifically Searle does not disclose wherein the colored optical member is a high refractive index member having a refractive index higher than indices of other optical members disposed on the light path of the imaging light.  It would have been an obvious matter of design choice to have the colored optical member have a refractive index higher than indices of other optical members since applicant has not disclosed that having a refractive index higher than indices of other optical members solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with one of the other elements having a refractive index higher than index of the colored optical member.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the colored optical member in the display as disclosed by Searle to have a refractive index higher than indices of other optical members since applicant has not disclosed that having a refractive index higher than indices of other optical members solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with one of the other elements having a refractive index higher than index of the colored optical member.  

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding claim 12 the prior art taken either singly or in combination fails to anticipate or fairly suggest the display as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of a display specifically including, as the distinguishing features in combination with the other limitations, the display is a turning display and wherein the colored optical member is a lens with a convex surface on the display element side, a second lens with a concave surface configured to join with said convex surface and having and a half mirror provided between said convex surface and said concave surface.
Claim 13 depends on claim 12 and claim 13 is at least allowable for the reasons set forth above.

As set forth above Searle teaches a display that turns the optical axis with complimentary color filters, as set forth above.  Searle further discloses a partial mirror (e.g. 10), however, Searle at least fails to disclose the colored optical member is a lens with a convex surface and/or the partial mirror is at the interface between a concave lens surface and a convex lens surface.  
As set forth above Bolum teaches a display with complimentary color filters, as set forth above.  Bolum at least fails to disclose the colored optical member is a lens with a convex surface and/or a partial mirror.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Russa US Patent 3,443,858; in regards to a display with a folded axis including a partial mirror, see figures 1-2.
Hoppe US Patent 5,715,023; in regards to a display with a folded axis including a partial mirror at the interface between a concave and convex surface where the convex surface faces the display unit, see figure 1.
Coates et al. US Patent Application Publication 2004/0014504; in regards to a display with a folded axis including a partial mirror at the interface between a concave and convex surface where the convex surface faces the display unit, see figure 1.
Yoshioka foreign patent JP2004322380; in regards to a display with complementary color filters, see paragraph [0017]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                  August 2, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 There is no element in the body that would “give life” to “head-mounted.” Further, while the specification uses similar language there is no description of how the display is mounted on a head.  Thus this recitation in the preamble is directed to intended use of the device and has not been given any patentable weight since it has been held "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81, see MPEP 2111.02.  For purposes of examination the examiner will assume any display is head mountable.